DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the Abstract page contains the Application title where the Abstract page should only contain the Abstract heading.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8, 10-12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundo et al. (Rundo; US Pub No. 2019/0021615 A1) in view of Zhang et al. (Zhang; US Pub No. 2020/0156648 A1).
As per claim 1, Rundo teaches a method of processing an electrophysiological signal, the method comprising:
collecting the electrophysiological signal (paragraph [0049]) that is indicative of a level of attention of a human (paragraph [0047]: quantity with respect to the reaction of a vehicle driver);
filtering the electrophysiological signal via joint low-pass and high-pass filtering using a set of filtering parameters including low-pass filters parameters and high-pass filters parameters having a set of low-pass cut-off frequencies and a set of high-pass cut-off frequencies respectively (paragraphs [0149] and [0150]);
applying artificial neural network processing to the filtered electrophysiological signal to extract therefrom a set of features of the electrophysiological signal (paragraphs [0227] and [0232]);
applying classifier processing to the set of features extracted from the filtered electrophysiological signal and producing a classification signal (paragraph [0234]: recognition score) indicative of the level of attention of the human (paragraph [0047]: obtain quantity with respect to the reaction of a vehicle driver).
Rundo does not expressly teach and
generating a trigger signal to trigger a user circuit based on the classification signal.
Zhang teaches and
generating a trigger signal to trigger a user circuit based on the classification signal (paragraphs [0009], [0018] and [0087]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alert as taught by Zhang, since Zhang states in paragraph [0018] that such a modification would result in contacting an emergency service upon detection of an abnormal condition.
As per claim 2, Rundo in view of Zhang further teaches the method of claim 1, wherein the electrophysiological signal comprises a PhotoPletysmoGraphy (PPG) signal or an ElectroCardioGraphy (ECG) signal (Rundo, paragraph [0039]).
As per claim 4, Rundo in view of Zhang further teaches the method of claim 1, further comprising:
comparing the classification signal with an attention threshold level, wherein when the classification signal reaches the attention threshold level (Rundo, paragraphs [0224] and [0225]: threshold level; paragraph [0047]: determine quantity with respect to the reaction of a vehicle driver: attention level), the trigger signal is configured to trigger an alert circuit. 
As per claim 5, Rundo in view of Zhang further teaches the method of claim 1, wherein the electrophysiological signal is collected from a driver of a vehicle (Rundo, paragraph [0047], lines 5-7) and the user circuit comprises a user circuit on board the vehicle (Zhang, paragraph [0018], lines 1-3).
As per claim 6, Rundo in view of Zhang further teaches the method of claim 5, wherein the electrophysiological signal is collected from the driver of the vehicle via a PhotoPletysmoGraphy (PPG) sensor or an ElectroCardioGraphy (ECG) sensor (Rundo, paragraph [0049]) on board the vehicle (Zhang, Fig. 1, Light Sensing 120, Driver 10).
As per claim 8, Rundo in view of Zhang further teaches the method of claim 1, further comprises calibrating the set of filtering parameters, wherein the calibrating comprises:
varying low-pass filter parameters and high-pass filter parameters in the set of filtering parameters (Rundo, paragraph [0121], lines 1-5: adjust filters to relevant frequency range), wherein the set of features extracted and/or the classification signal (DS) vary as a function of a variation of the low-pass filter parameters and the high-pass filter parameters (Rundo, paragraph [0140], lines 1-5; paragraph [0150]); and
selecting calibrated low-pass filter parameters and high-pass filter parameters in the set of filtering parameters as low-pass filter parameters and high-pass filter parameters in the set of filtering parameters providing a fit of the set of features extracted and/or the classification signal with a reference set of features extracted and/or a reference classification signal (Rundo, paragraph [0223]: comparing select features to reference features; paragraph [0225]: determining a level of matching, i.e. fit).
As per claim 10, Rundo in view of Zhang further teaches a computer program product loadable in a memory of a processor and comprising software code portions for executing the steps of the method of claim 1 when the computer program product is run on the processor (Rundo, paragraph [0042]). 
As per claim 11, (see rejection of claim 1 above) an electrophysiological signal processing system comprising: 
a electrophysiological signal sensor configured to collect an electrophysiological signal indicative of a level of attention of a human; 
a processor (Rundo, paragraph [0042], line 3); 
a non-volatile memory comprising a program to be executed in the processor (Rundo, paragraph [0042]), the program comprising instructions for: 
filtering the electrophysiological signal via joint low-pass and high-pass filtering using a set of filtering parameters including low-pass filters parameters and high-pass filters parameters having a set of low-pass cut-off frequencies and a set of high-pass cut-off frequencies respectively; 
applying artificial neural network processing to the filtered electrophysiological signal to extract therefrom a set of features of the electrophysiological signal; 
applying classifier processing to the set of features extracted from the filtered signal and producing a classification signal indicative of the level of attention of the human; and 
generating a trigger signal to trigger a user circuit based on the classification signal.
As per claim 12, (see rejection of claim 2 above) the system of claim 11, wherein the electrophysiological signal comprises a PhotoPletysmoGraphy (PPG) signal or an ElectroCardioGraphy (ECG) signal.
As per claim 14, (see rejection of claim 4 above) the system of claim 11, wherein the program comprises further instructions for: comparing the classification signal with an attention threshold level, wherein when the classification signal reaches the attention threshold level, the trigger signal is configured to trigger an alert circuit. 
As per claim 15, (see rejection of claim 5 above) the system of claim 11, wherein the electrophysiological signal is collected from a driver of a vehicle and the user circuit comprises a user circuit on board the vehicle.
As per claim 16, (see rejection of claim 6 above) the system of claim 15, wherein the electrophysiological signal is collected from the driver of the vehicle via a PhotoPletysmoGraphy (PPG) sensor or an ElectroCardioGraphy (ECG) sensor on board the vehicle.
As per claim 18, (see rejection of claim 8 above) the system of claim 11, wherein the program comprises further instructions for calibrating the set of filtering parameters, wherein instructions for the calibrating comprises instructions for:
varying low-pass filter parameters and high-pass filter parameters in the set of filtering parameters, wherein the set of features extracted and/or the classification signal (DS) vary as a function of a variation of the low-pass filter parameters and the high-pass filter parameters; and
selecting calibrated low-pass filter parameters and high-pass filter parameters in the set of filtering parameters as low-pass filter parameters and high-pass filter parameters in the set of filtering parameters providing a fit of the set of features extracted and/or the classification signal with a reference set of features extracted and/or a reference classification signal.
As per claim 20, (see rejection of claim 1 above) a vehicle (V) comprising:
an electrophysiological signal sensor configured to collect an electrophysiological signal indicative of a level of attention of a human; 
a processor (Rundo, paragraph [0042], line 3); 
a non-volatile memory comprising a program to be executed in the processor (Rundo, paragraph [0042]), the program comprising instructions for: 
filtering the electrophysiological signal via joint low-pass and high-pass filtering using a set of filtering parameters including low-pass filters parameters and high-pass filters parameters having a set of low-pass cut-off frequencies and a set of high-pass cut-off frequencies respectively, 
applying artificial neural network processing to the filtered electrophysiological signal to extract therefrom a set of features of the electrophysiological signal, 
applying classifier processing to the set of features extracted from the filtered signal and producing a classification signal indicative of the level of attention of the human, and 
generating a trigger signal based on the classification signal; and a driver assistance device configured to be triggered by the trigger signal. 

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundo in view of Zhang as applied above, and further in view of Kataoka (US Pub No. 2019/0156934 A1).
As per claim 3, Rundo in view of Zhang teaches the method of claim 1.
Rundo in view of Zhang does not expressly teach wherein the set of filtering parameters comprises low-pass and high-pass filters parameters selected from Butterworth, Chebyshev type I, Chebyshev type II and elliptic filter parameters.
Kataoka teaches wherein the set of filtering parameters comprises low-pass and high-pass filters parameters selected from Butterworth, Chebyshev type I, Chebyshev type II and elliptic filter parameters (paragraph [0051]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the filtering as taught by Kataoka, since Kataoka states in paragraph [0051] that the use of any one of a plurality of different filters would yield the same result. 
As per claim 13, (see rejection of claim 3 above) the system of claim 11, wherein the set of filtering parameters comprises low-pass and high-pass filters parameters selected from Butterworth, Chebyshev type I, Chebyshev type II and elliptic filter parameters.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundo in view of Zhang as applied above, and further in view of Cohen (US Pub No. 2008/0103403 A1).
As per claim 7, Rundo in view of Zhang teaches the method of claim 1.
Rundo in view of Zhang does not expressly teach wherein applying artificial neural network processing comprises applying Scaled Conjugate Gradient Fully Connected layer neural network processing.
Cohen teaches wherein applying artificial neural network processing comprises applying Scaled Conjugate Gradient Fully Connected layer neural network processing (paragraph [0119], lines 5-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the Conjugate Gradient method as taught by Cohen, since Cohen states in paragraph [0119] that such a modification would result in fast supervised learning, i.e. improved processing speed.
As per claim 17, (see rejection of claim 7 above) the system of claim 11, wherein the program comprises further instructions for applying artificial neural network processing comprises instructions for applying Scaled Conjugate Gradient Fully Connected layer neural network processing.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundo in view of Zhang as applied above, and further in view of Gupta et al. (Gupta; US Pub No. 2018/0249960 A1).
As per claim 9, Rundo in view of Zhang teaches the method of claim 8.
Rundo in view of Zhang does not expressly teach wherein the calibrating comprises a genetic algorithm for selecting the calibrated low-pass filter parameters and high-pass filter parameters in the set of filtering parameters.
Gupta teaches wherein the calibrating comprises a genetic algorithm for selecting the calibrated low-pass filter parameters and high-pass filter parameters in the set of filtering parameters (paragraph [0074], lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the genetic algorithm as taught by Gupta, since Gupta states in paragraph [0074] that such a modification would result in removing random noise from a signal.
As per claim 19, (see rejection of claim 9 above) the system of claim 18, wherein instructions for the calibrating comprises a genetic algorithm for selecting the calibrated low-pass filter parameters and high-pass filter parameters in the set of filtering parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. (US Pub No. 2019/0099118 A1): similar inventive concept
Fung et al. (US Pub No. 2016/0345907 A1): similar inventive concept




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684